DETAILED ACTION

	The response filed on 4-9-2021 is acknowledged. Claims 1 and 3-10 are pending.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 4-10 directed to inventions non-elected without traverse.  Accordingly, claims 4-10 have been cancelled.

Claim Rejections Withdrawn
The rejection of claims 1 and 3 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steinman et al. (U.S. Patent Application Publication U.S. 2007/0009497 – IDS filed on 8-24-2018) and Earle et al. (Clinical Immunology, Vol. 115, pages 3-9) is withdrawn.
The rejection of claims 1 and 3 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steinman et al. (U.S. Patent Application Publication U.S. 2008/0175830 – IDS filed on 8-24-2018) and Earle et al. (Clinical Immunology, Vol. 115, pages 3-9) is withdrawn.
The rejection of claims 1 and 3 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bluestone et al. (U.S. Patent Application Publication U.S. 2005/0186207 – IDS filed on 8-24-2018) is withdrawn.



Conclusion

Claims 1 and 3 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        July 16, 2021